EXHIBIT E
                        IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE



IPA TECHNOLOGIES, INC.,

                       Plaintiff,

         v.
                                                          C.A. No. 1:16-CV-01266-RGA-SRF
AMAZON.COM, INC. and AMAZON DIGITAL
SERVICES LLC,

                       Defendants.




        DEFENDANTS’ SECOND SUPPLEMENTAL INVALIDITY CONTENTIONS

I.       INTRODUCTION

         Pursuant to Fed. R. Civ. P. 26(e)(l)(A) and footnote 4 of the Default Standard, defendants

Amazon.com, Inc. and Amazon Digital Services, LLC1 (collectively, “Amazon” or “Defendants”)

provide the following Second Supplemental Invalidity Contentions to plaintiff IPA Technologies,

Inc. (“IPA” or “Plaintiff’) regarding the currently asserted claims of U.S. Patent Nos. 6,851,115

(“the ’115 patent”); 7,036,128 (“the ’128 patent”); and 7,069,560 (“the ’560 patent”) (collectively,

the “Asserted Patents”). Amazon provides this supplement in view of RETSINA source code and

publications received from Carnegie Mellon University and KQML/KIF specifications identified

by Amazon during the course of discovery. Amazon reserves the right to provide further

supplements in view of additional productions or documents received from third parties or that

Amazon locates from ongoing investigations. Amazon incorporates the Preliminary Invalidity




1
    On January 1, 2020, Amazon Digital Services, LLC merged into Amazon.com Services LLC.

                                                 1
Contentions and First Supplemental Invalidity Contentions by reference in these Second

Supplemental Invalidity Contentions.

        Plaintiff has narrowed its asserted claims of the Asserted Patents against Amazon as

identified in the below table (collectively, the “Asserted Claims”).

                        Patent                        Asserted Claims
                      ’115 patent       1, 5, 6, 7, 10, 11, 15, 29, 34, 35, 38, 61,
                                        62, 64, 69, 71
                      ’128 patent       23, 24, 25, 26, 40
                      ’560 patent       1, 20, 22, 26, 28, 29, 34, 45, 50

        These Second Supplemental Invalidity Contentions include certain amended and added

invalidity arguments based on information obtained through the course of discovery. Amazon

reserves the right to combine invalidity arguments and references disclosed in the Preliminary

Invalidity Contentions, First Supplemental Invalidity Contentions, and/or Second Supplemental

Invalidity Contentions as identified herein.

        Amazon provides Invalidity Contentions for the above-identified Asserted Claims of the

Asserted Patents. To the extent IPA later attempts to assert additional claims against Amazon,

Amazon reserves the right to amend its Invalidity Contentions and contend that any additional

claims are also invalid. Amazon’s Invalidity Contentions are not an admission of validity as to

any other claims of the Asserted Patents. Amazon retains full rights to rely on and elect whatever

prior art it deems appropriate for its trial.

        Based on Amazon’s investigation and knowledge developed to date, Amazon: (a) identifies

each currently known item of prior art that anticipates and/or renders obvious the Asserted Claims;

(b) states whether each such item of prior art anticipates the Asserted Claims or renders the

Asserted Claims obvious (alone or in combination); (c) provides claim charts identifying where

specifically in each item of prior art each element of the Asserted Claims is found; and (d) identifies



                                                   2
grounds of invalidity of the Asserted Claims under 35 U.S.C. § 112 based on indefiniteness,

enablement, and/or written description.

       Amazon incorporates by reference all prior art references, charts, theories, and disclosures

served on IPA in any prior or pending court action or proceeding before the Patent Trial and Appeal

Board involving any of the Asserted Patents as through set forth fully herein, including but not

limited to, IPA Technologies, Inc. v. Amazon.com, Inc., No. 16-cv-01266-RGA (D. Del.), IPA

Technologies, Inc. v. Microsoft Corp., No. 18-cv-01-RGA (D. Del.), IPA Technologies, Inc. v.

Google LLC., No. 18-cv-318-RGA (D. Del.), Google LLC v. IPA Technologies, Inc., IPR2019-

00728 (Feb. 26, 2019), Google LLC v. IPA Technologies, Inc., IPR 2019-00729 (Feb. 26, 2019),

Google LLC v. IPA Technologies, Inc., IPR 2019-00730 (Feb. 26, 2019), Google LLC v. IPA

Technologies, Inc., IPR 2019-00731 (Feb. 26, 2019), Google LLC v. IPA Technologies, Inc., IPR

2019-00732 (Feb. 26, 2019), Google LLC v. IPA Technologies, Inc., IPR 2019-00733 (Feb. 26,

2019), Google LLC v. IPA Technologies, Inc., IPR 2019-00734 (Feb. 26, 2019), Google LLC v. IPA

Technologies, Inc., IPR 2019-00735 (Feb. 26, 2019), Google LLC v. IPA Technologies, Inc., IPR

2019-00736 (Feb. 26, 2019), Microsoft Corp., v. IPA Technologies, Inc., IPR2019-00810 (March

19, 2019), Microsoft Corp., v. IPA Technologies, Inc., IPR2019-00811 (March 19, 2019), Microsoft

Corp., v. IPA Technologies, Inc., IPR2019-00812 (March 19, 2019), Microsoft Corp., v. IPA

Technologies, Inc., IPR2019-00813 (March 19, 2019), Microsoft Corp., v. IPA Technologies, Inc.,

IPR2019-00814 (March 19, 2019), Microsoft Corp., v. IPA Technologies, Inc., IPR2019-00835

(March 19, 2019), Microsoft Corp., v. IPA Technologies, Inc., IPR2019-00836 (March 19, 2019),

Microsoft Corp., v. IPA Technologies, Inc., IPR2019-00837 (March 19, 2019), Microsoft Corp., v.

IPA Technologies, Inc., IPR2019-00838 (March 20, 2019), Microsoft Corp., v. IPA Technologies,

Inc., IPR2019-00839 (March 20, 2019), Microsoft Corp., v. IPA Technologies, Inc., IPR2019-




                                                3
00840 (March 20, 2019). As stated above, Amazon also incorporates by reference the previously

served Preliminary Invalidity Contentions and First Supplemental Invalidity Contentions.

          Amazon’s invalidity contentions are based on information reasonably available at this time

with respect to the Asserted Claim(s), and are necessarily preliminary and may require subsequent

amendment, modification, and/or supplementation. Amazon reserves the right to amend, modify,

and/or supplement these invalidity contentions based on, among other things, amendments,

modifications or supplements to IPA’s infringement contentions, further investigation, third-party

discovery, fact or expert discovery and/or evaluation of the scope and content of the prior art

(including, for example, the prior art from all other cases in which IPA asserted one or more of the

Asserted Patents), disclosure of the parties’ claim constructions, an order construing the Asserted

Claims, new developments in the case, or any other basis contemplated by the Federal Rules of

Civil Procedure, the Court’s Local Rules, and any other applicable order entered by the Court.2

          Moreover, fact discovery is ongoing and Amazon has not obtained deposition testimony

from any of the named inventors of the Asserted Patents or any third party, including, without

limitation, deposition of any third party identified in these invalidity contentions. Amazon expects

further discovery will reveal additional prior art, including related disclosures and corresponding

evidence for many of the prior art references identified herein. As such, Amazon has not yet

completed their investigation, discovery or analysis of matters relating to the validity or

enforceability of the Asserted Claim(s), including, without limitation, invalidity due to on-sale

statutory bars, public use statutory bars, improper inventorship, or unenforceability due to

inequitable conduct. The disclosures herein are not and should not be construed as a statement



2
    See, e.g., Default Standard for Discovery, Including Discovery of Electronically Stored
       Information (“ESI”), at ¶ 4 n.3 (“As these disclosures are ‘initial,’ each party shall be
       permitted to supplement.”).

                                                    4
that no other persons have discoverable information, that no other documents, data compilations,

and/or tangible things exist that Amazon may use to support its claims or defenses, or that no other

legal theories or factual bases will be pursued. Accordingly, Amazon reserves the right to amend,

modify and/or supplement these invalidity contentions as additional information is discovered,

identified or otherwise appreciated, including testimony about the scope and content of the prior

art and the claimed inventions.

       For example, Amazon continue to engage in third-party discovery, including as a result of

third-party subpoenas served on SRI International, Rensselaer Polytechnic Institute, IEEE, Inc.,

Texas Instruments, and Carnegie Mellon. Further, Amazon is still evaluating the large universe

of potential prior art to identify additional prior art systems, publications related to those systems,

and the proper third parties from which to seek such discovery.

       These Second Supplemental Invalidity Contentions are based on Amazon’s present

understanding of IPA’s infringement contentions served on Amazon on July 10, 2019. Nothing in

these contentions should be regarded as conceding that IPA’s infringement contentions are legally

or factually adequate or as necessarily reflecting the proper interpretation of the claims or an

interpretation of the claims that Amazon agrees with or proposes. The Markman hearing was held

on May 14, 2020, and the Court entered its Claim Construction Order on May 26, 2020. D.I. 126.

Amazon disputes IPA’s apparent claim interpretations. To the extent additional information

regarding IPA’s infringement contentions becomes available, Amazon anticipates that it will

provide corresponding invalidity contentions correlating IPA’s interpretation of the claims with

the prior art and Amazon may thus amend its invalidity contentions accordingly as applicable to

the claims asserted by IPA against Amazon.

       Nothing in these invalidity contentions shall be treated as an admission that any of




                                                  5
Amazon’s accused products meets any limitation of the Asserted Claims. Amazon denies that it

infringes any claim of the Asserted Patents. To the extent that any prior art reference identified by

Amazon contains a claim element that is the same as or similar to an element in an accused product,

inclusion of that reference in Amazon’s invalidity contentions shall not be deemed a waiver of any

claim construction or non-infringement position. Any use of these invalidity contentions to

support any allegation of infringement would be misleading, false, and wrong as a matter of law

and fact.

       Unless otherwise specified, the invalidity contentions set forth herein are based on the

alleged priority dates of the Asserted Patent asserted by IPA in its infringement contentions. To

the extent IPA asserts entitlement to an earlier priority date for prior art purposes, Amazon reserves

the right to amend these contentions.       Further, nothing in these contentions constitutes an

admission concerning the priority dates, conception date or reduction to practice of the Asserted

Claims of the Asserted Patents.

II.    IDENTIFICATION OF PRIOR ART

       The concepts disclosed and claimed in each of the Asserted Patents are not new, and had

been disclosed, and actively practiced by others prior to the claimed invention date. The prior art

includes various documents, products, patents and inventions that separately and together render

the Asserted Claims invalid. In addition, as described in more detail in the Preliminary Invalidity

Contentions and First Supplemental Invalidity Contentions, claims of the Asserted Patents are

invalid under 35 U.S.C. § 112.

       Amazon asserts that the prior art listed in Exhibits A–D, individually or in combination,

invalidate(s) the Asserted Claims. Amazon identifies patents, publications, and the products and

systems they describe as prior art under 35 U.S.C. §§102 (a), (b), (e), (g) and §103. Amazon

asserts that as of the date of these invalidity contentions, these products and systems: (1) were


                                                  6
known or used in this country before the alleged invention of the claimed subject matter of the

Asserted Claims, (2) were in public use and/or on sale in this country more than one year before

the filing date of the patent, and/or (3) were invented in this country by another who did not

abandon, suppress, or conceal, before the alleged invention of the claimed subject matter of the

asserted claim. These prior art products and systems and their associated patents and/or printed

publications individually anticipate and/or collectively render obvious each of the Asserted

Claims.

       These prior art references and products disclose each and every element of one or more of

the Asserted Claims either explicitly, inherently, or via an obvious combination and may also be

relied upon to show the state of the art in the relevant timeframes. The date these prior art items

were offered for sale or publicly used or known, is at least as early as the date the related

publications were published. Amazon anticipates that the actual dates, circumstances, and

identities of individuals will be the subject of third party discovery during this lawsuit. Amazon

therefore reserves the right to modify, amend, or supplement these invalidity contentions if

additional information becomes available during the course of discovery.

       A.      THE ’115 PATENT

               1.      IDENTIFICATION ON CLAIM-BY-CLAIM BASES OF
                       INVALIDITY

       Amazon identifies, on a claim-by-claim basis, its contention of whether each asserted claim

of the Asserted Patents is invalidated under 35 U.S.C. § 102 and/or 103.

 Patent             Claim    Identification of invalidity
 ’115 Patent        1        This claim is invalid under 35 U.S.C. § 102 and/or §103.
                    5        This claim is invalid under 35 U.S.C. § 102 and/or §103.
                    6        This claim is invalid under 35 U.S.C. § 102 and/or §103.
                    7        This claim is invalid under 35 U.S.C. § 102 and/or §103.
                    10       This claim is invalid under 35 U.S.C. § 102 and/or §103.
                    11       This claim is invalid under 35 U.S.C. § 102 and/or §103.
                    15       This claim is invalid under 35 U.S.C. § 102 and/or §103.


                                                7
    Patent            Claim    Identification of invalidity
                      29       This claim is invalid under 35 U.S.C. § 102 and/or §103.
                      34       This claim is invalid under 35 U.S.C. § 102 and/or §103.
                      35       This claim is invalid under 35 U.S.C. § 102 and/or §103.
                      38       This claim is invalid under 35 U.S.C. § 102 and/or §103.
                      61       This claim is invalid under 35 U.S.C. § 102 and/or §103.
                      62       This claim is invalid under 35 U.S.C. § 102 and/or §103.
                      64       This claim is invalid under 35 U.S.C. § 102 and/or §103.
                      69       This claim is invalid under 35 U.S.C. § 102 and/or §103.
                      71       This claim is invalid under 35 U.S.C. § 102 and/or §103.

                 2.       IDENTIFICATION OF ANTICIPATING PRIOR ART

         Prior art references anticipating one or more of the Asserted Claims are listed in the tables

below. The attached claim chart in Exhibit A-26 demonstrates where each limitation of the

anticipated claims is found in certain of the references listed below, either expressly or inherently

in the larger context of the passage, or inherently as the reference as a whole is understood by a

person having ordinary skill in the art. At least the following patents and publications are prior art

under at least 35 U.S.C. §§ 102(a), (b), (e) and/or (g).


                          a.    Prior Art Publications That Anticipate the Asserted Claims of
                                the ’115 Patent

                  Title                     Date of          Author/Publisher          Short Cite
                                          Publication
    RETSINA System3                       1994-1997           Carnegie Mellon          “RETSINA
                                                                University              System”

3
    Upon information and belief, the public disclosures and demonstrations of the RETSINA
      System and various implementations of the RETSINA System between the years 1994-1997
      includes, but is not limited to: (1) Katia Sycara et al., “Distributed Intelligent Agents”
      (December 1996), available at https://www.cs.cmu.edu/~softagents/papers/ieee-
      agents96.pdf; (2) Katia Sycara et al., “Coordination of Multiple Intelligent Software
      Agents,” (1995), available at https://www.cs.cmu.edu/~softagents/papers/ijcis-pleiades.pdf;
      (3) Keith Decker et al., “Middle-Agents for the Internet” (1997), available at
      http://www.cs.cmu.edu/~softagents/papers/ijcai97-final.pdf; (4) Mike Williamson, et al.,
      “Unified Information and Control Flow in Hierarchical Task Networks” (1996), available at
      https://www.cs.cmu.edu/~softagents/papers/provisions.pdf; (5) Mike Williamson et al.,
      “Executing Decision-theoretic Plans in Multi-agent Environments” (1996), available at
      https://www.aaai.org/Papers/Symposia/Fall/1996/FS-96-01/FS96-01-026.pdf; and (6) the
      RETSINA publications identified in Exhibits A-22, B-22, C-22 and D of Defendant’s

                                                  8
                 Title                    Date of          Author/Publisher          Short Cite
                                        Publication
 Distributed Intelligent Agents          December          Katia Sycara, et al.      “Sycara 2”
                                           19964

                         b.    Prior Art Systems/Services That Anticipate the Asserted
                               Claims of the ’115 Patent

     System/Service           Relevant Dates       Persons/Entities               Short Cite
                                                Involved in Prior Use,
                                                Sale, and/or Offers for
                                                          Sale
 RETSINA System                 1994-1997      Carnegie Mellon               RETSINA System
                                               University designed,
                                               developed, used,
                                               advertised, published,
                                               and also offered for sale
                                               and/or sold to its
                                               customers this system as
                                               evidenced at least by the
                                               documents identified
                                               herein.


               3.        IDENTIFICATION OF INVALIDITY DUE TO OBVIOUSNESS

                         a.    Obviousness Combinations

       The attached claim charts in Exhibits A-23 and A-26, in combination with the claim chart

of Exhibit A-X from the Preliminary Invalidity Contentions demonstrate that each prior art

reference disclosed in the preceding sections, either alone or in combination with other prior art,

or in combination with the knowledge of one skilled in the art, also renders the Asserted Claims

invalid as obvious. Furthermore, Amazon identifies at least the following additional prior art




    Preliminary Infringement Contentions. Additionally, the RETSINA demonstrations
    produced together with these Second Supplemental Invalidity contentions further
    demonstrate the and public availability of the RETSINA system.
4
  Upon information and belief, this paper was published in IEEE Intelligent Systems, volume 11,
    no. 6, pp. 36-46 in December 1996 and is publicly available on Carnegie Mellon
    University’s website (available at https://www.cs.cmu.edu/~softagents/papers/ieee-
    agents96.pdf).

                                                9
references that either alone or in combination with any of the anticipatory prior art references

(identified above or in the Preliminary Invalidity Contentions), the knowledge of a person having

ordinary skill in the art, and/or other prior art renders the Asserted Claims invalid as obvious under

35 U.S.C. § 103:

                         b.      Additional Prior Art Publications That Render Obvious the
                                 Asserted Claims of the ’115 Patent

    Title                               Date of         Author/Publisher            Short Cite
                                      Publication
    RETSINA System                    1994-1997         Carnegie Mellon             “RETSINA
                                                           University                System”
    Distributed Intelligent Agents     December        Katia Sycara, et al.         “Sycara 2”
                                         1996
    Middle-Agents for the Internet      19975          Keith Decker, et al.         “Decker 3”
    Designing a Multi-Agent             19976          Keith Decker, et al.         “Decker 4”
    Portfolio Management System
    Matchmaking and Brokering            19967         Keith Decker, et al.         “Decker 5”
    Unified Information and              19968         Mike Williamson, et         “Williamson”
    Control Flow in Hierarchical                              al.
    Task Networks
    Executing Decision-theoretic         19969         Mike Williamson, et        “Williamson 2”
    Plans in Multi-agent                                      al.
    Environments
    Specification of the KQML            199310          Tim Finin, et al.        “KQML 1993”
    Agent-Communication
    Language


5
  Upon information and belief, this paper was presented in the Proceedings of the Fifteenth
    International Joint Conference on Artificial Intelligence in 1997 and is available at
    http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.421.8870&rep=rep1&type=pdf.
6
  Upon information and belief, this paper was presented in the Proceedings of AAAI-96 and is
    available at https://www.aaai.org/Papers/Workshops/1996/WS-96-06/WS96-06-004.pdf.
7
  Upon information and belief, this paper was published in 1996 and is available at
    https://www.cs.cmu.edu/~softagents/papers/icmas96-matchbroker.pdf.
8
  Upon information and belief, this paper was presented in the Proceedings of the AAAI-96
    Workshop on Theories of Planning, Action, and Control in 1996 and is available at
    https://www.cs.cmu.edu/~softagents/papers/provisions.pdf.
9
  Upon information and belief, this paper was presented in the Proceedings of the AAAI-96
    Workshop on Theories of Planning, Action, and Control in 1996 and is available at
    https://www.aaai.org/Papers/Symposia/Fall/1996/FS-96-01/FS96-01-026.pdf.
10
   Upon information and belief, this KQML specification was published in 1993 and is available
    at https://www.csee.umbc.edu/csee/research/kqml/papers/kqmlspec.pdf.

                                                  10
 Title                                  Date of         Author/Publisher            Short Cite
                                      Publication
 A Proposal for a new KQML              199711        Yannis Labrou, et al.       “KQML 1997”
 Specification
                        c.      Additional Prior Art Systems/Services That Render Obvious
                                the Asserted Claims of the ’115 Patent

       System/Service        Relevant Dates         Persons/Entities               Short Cite
                                                 Involved in Prior Use,
                                                 Sale, and/or Offers for
                                                           Sale
 RETSINA System                 1994-1997       Carnegie Mellon                RETSINA System
                                                University designed,
                                                developed, used,
                                                advertised, published,
                                                and also offered for sale
                                                and/or sold to its
                                                customers this system as
                                                evidenced at least by the
                                                documents identified
                                                herein.


                        d.      Motivation for Combining Identified Combinations of Prior
                                Art

          The combinations of references provided in the accompanying prior art reference charts in

Exhibits A-23 and A-26, in combination with the claim chart of Exhibit A-X from the Preliminary

Invalidity Contentions are exemplary and are not intended to be exhaustive. Amazon incorporates

by reference the reservation of rights, legal standard, and motivation to combine set forth in Section

II.A.3.e. of the Preliminary Invalidity Contentions, as though fully set forth herein.           The

motivations to combine such references identified in Section II.A.3.e of the Preliminary Invalidity

Contentions are equally applicable to the prior art identified above, and are incorporated by

reference as though fully set forth herein. In particular, RETSINA system, Sycara 2, Decker 3,

Decker 4, Decker 5, Williamson, Williamson 2, KQML 93, and KQML 97 are references related


11
     Upon information and belief, this KQML specification was published in 1997 and is available
      at https://www.csee.umbc.edu/csee/research/kqml/papers/kqml97.pdf.

                                                 11
to the KQML and KIF software agent architecture (referred to as “KQML/KIF Prior Art” in the

Preliminary Invalidity Contentions).

          B.     THE ’128 PATENT

                 1.        IDENTIFICATION ON CLAIM-BY-CLAIM BASES OF
                           INVALIDITY

          Amazon identifies, on a claim-by-claim basis, their contention of whether each asserted

claim of the Asserted Patents is invalidated under 35 U.S.C. § 102 and/or 103.

 Patent               Claim     Identification of invalidity
                      23        This claim is invalid under 35 U.S.C. § 102 and/or §103.
                      24        This claim is invalid under 35 U.S.C. § 102 and/or §103.
                      25        This claim is invalid under 35 U.S.C. § 102 and/or §103.
                      26        This claim is invalid under 35 U.S.C. § 102 and/or §103.
                      40        This claim is invalid under 35 U.S.C. § 102 and/or §103.

                 2.        IDENTIFICATION OF ANTICIPATING PRIOR ART

          Prior art references anticipating one or more of the Asserted Claims are listed in the tables

below. The attached claim chart in Exhibit B-26 demonstrates where each limitation of the

anticipated claims is found in certain of the references listed below, either expressly or inherently

in the larger context of the passage, or inherently as the reference as a whole is understood by a

person having ordinary skill in the art. The following patents and publications are prior art under

at least 35 U.S.C. §§ 102(a), (b), or (e).


                           a.    Prior Art Publications That Anticipate the Asserted Claims of
                                 the ’128 Patent

                   Title                       Date of        Author/Publisher          Short Cite
                                             Publication
 RETSINA System12                            1994-1997         Carnegie Mellon          “RETSINA
                                                                 University              System”


12
     Upon information and belief, the public disclosures and demonstrations of the RETSINA
      System and various implementations of the RETSINA System between the years 1994-1997
      includes, but is not limited to: (1) Katia Sycara et al., “Distributed Intelligent Agents”
      (December 1996), available at https://www.cs.cmu.edu/~softagents/papers/ieee-

                                                   12
                Title                    Date of          Author/Publisher          Short Cite
                                       Publication
 Distributed Intelligent Agents         December          Katia Sycara, et al.      “Sycara 2”
                                         199613

                        b.    Prior Art Systems/Services That Anticipate the Asserted
                              Claims of the ’128 Patent

     System/Service          Relevant Dates       Persons/Entities               Short Cite
                                               Involved in Prior Use,
                                               Sale, and/or Offers for
                                                         Sale
 RETSINA System                1994-1997      Carnegie Mellon               RETSINA System
                                              University designed,
                                              developed, used,
                                              advertised, published,
                                              and also offered for sale
                                              and/or sold to its
                                              customers this system as
                                              evidenced at least by the
                                              documents identified
                                              herein.




    agents96.pdf; (2) Katia Sycara et al., “Coordination of Multiple Intelligent Software
    Agents,” (1995), available at https://www.cs.cmu.edu/~softagents/papers/ijcis-pleiades.pdf;
    (3) Keith Decker et al., “Middle-Agents for the Internet” (1997), available at
    http://www.cs.cmu.edu/~softagents/papers/ijcai97-final.pdf; (4) Mike Williamson, et al.,
    “Unified Information and Control Flow in Hierarchical Task Networks” (1996), available at
    https://www.cs.cmu.edu/~softagents/papers/provisions.pdf; (5) Mike Williamson et al.,
    “Executing Decision-theoretic Plans in Multi-agent Environments” (1996), available at
    https://www.aaai.org/Papers/Symposia/Fall/1996/FS-96-01/FS96-01-026.pdf; and (6) the
    RETSINA publications identified in Exhibits A-22, B-22, C-22 and D of Defendant’s
    Preliminary Infringement Contentions. Additionally, the RETSINA demonstrations
    produced together with these Second Supplemental Invalidity contentions further
    demonstrate the and public availability of the RETSINA system.
13
   Upon information and belief, this paper was published in IEEE Intelligent Systems, volume
    11, no. 6, pp. 36-46 in December 1996 and is publicly available on Carnegie Mellon
    University’s website (available at https://www.cs.cmu.edu/~softagents/papers/ieee-
    agents96.pdf).

                                               13
                3.     IDENTIFICATION OF INVALIDITY DUE TO OBVIOUSNESS

                       a.      Obviousness Combinations

         The attached claim charts in Exhibits B-23 and B-26, in combination with the claim chart

of Exhibit B-X from the Preliminary Invalidity Contentions demonstrate that each prior art

reference disclosed in the preceding sections, either alone or in combination with other prior art,

or in combination with the knowledge of one skilled in the art, also renders the Asserted Claims

invalid as obvious. Furthermore, Amazon identifies at least the following additional prior art

references that either alone or in combination with any of the anticipatory prior art references

(identified above), the knowledge of a person having ordinary skill in the art, and/or other prior art

renders the Asserted Claims invalid as obvious under 35 U.S.C. § 103:

                       b.      Additional Prior Art Publications That Render Obvious the
                               Asserted Claims of the ’128 Patent

 Title                                 Date of          Author/Publisher            Short Cite
                                     Publication
 RETSINA System                      1994-1997          Carnegie Mellon             “RETSINA
                                                           University                System”
 Distributed Intelligent Agents       December         Katia Sycara, et al.         “Sycara 2”
                                        1996
 Middle-Agents for the Internet        199714          Keith Decker, et al.         “Decker 3”
 Designing a Multi-Agent               199715          Keith Decker, et al.         “Decker 4”
 Portfolio Management System
 Matchmaking and Brokering              199616         Keith Decker, et al.         “Decker 5”
 Unified Information and                199617         Mike Williamson, et         “Williamson”
 Control Flow in Hierarchical                                 al.
 Task Networks

14
   Upon information and belief, this paper was presented in the Proceedings of the Fifteenth
    International Joint Conference on Artificial Intelligence in 1997 and is available at
    http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.421.8870&rep=rep1&type=pdf.
15
   Upon information and belief, this paper was presented in the Proceedings of AAAI-96 and is
    available at https://www.aaai.org/Papers/Workshops/1996/WS-96-06/WS96-06-004.pdf.
16
   Upon information and belief, this paper was published in 1996 and is available at
    https://www.cs.cmu.edu/~softagents/papers/icmas96-matchbroker.pdf.
17
   Upon information and belief, this paper was presented in the Proceedings of the AAAI-96
    Workshop on Theories of Planning, Action, and Control in 1996 and is available at
    https://www.cs.cmu.edu/~softagents/papers/provisions.pdf.

                                                 14
 Title                                 Date of          Author/Publisher           Short Cite
                                     Publication
 Executing Decision-theoretic          199618          Mike Williamson, et       “Williamson 2”
 Plans in Multi-agent                                         al.
 Environments
 Specification of the KQML              199319           Tim Finin, et al.       “KQML 1993”
 Agent-Communication
 Language
 A Proposal for a new KQML              199720         Yannis Labrou, et al.     “KQML 1997”
 Specification

                       c.      Additional Prior Art Systems/Services That Render Obvious
                               the Asserted Claims of the ’128 Patent

     System/Service          Relevant Dates          Persons/Entities            Short Cite
                                                  Involved in Prior Use,
                                                  Sale, and/or Offers for
                                                            Sale
 RETSINA System                1994-1997         Carnegie Mellon               RETSINA System
                                                 University designed,
                                                 developed, used,
                                                 advertised, published,
                                                 and also offered for sale
                                                 and/or sold to its
                                                 customers this system as
                                                 evidenced at least by the
                                                 documents identified
                                                 herein.


                       d.      Motivation for Combining Identified Combinations of Prior
                               Art

         The combinations of references provided in the accompanying prior art reference charts in

Exhibits B-23 and B-26, in combination with the claim chart of Exhibit B-X from the Preliminary

Invalidity Contentions are exemplary and are not intended to be exhaustive. Amazon incorporates


18
   Upon information and belief, this paper was presented in the Proceedings of the AAAI-96
    Workshop on Theories of Planning, Action, and Control in 1996 and is available at
    https://www.aaai.org/Papers/Symposia/Fall/1996/FS-96-01/FS96-01-026.pdf.
19
   Upon information and belief, this KQML specification was published in 1993 and is available
    at https://www.csee.umbc.edu/csee/research/kqml/papers/kqmlspec.pdf.
20
   Upon information and belief, this KQML specification was published in 1997 and is available
    at https://www.csee.umbc.edu/csee/research/kqml/papers/kqml97.pdf.

                                                  15
by reference the reservation of rights, legal standard, and motivation to combine set forth in Section

II.A.3.e. of the Preliminary Invalidity Contentions, as though fully set forth herein.           The

motivations to combine such references identified in Section II.A.3.e of the Preliminary Invalidity

Contentions are equally applicable to the prior art identified above, and are incorporated by

reference as though fully set forth herein. In particular, RETSINA system, Sycara 2, Decker 3,

Decker 4, Decker 5, Williamson, Williamson 2, KQML 93, and KQML 97 are references related

to the KQML and KIF software agent architecture (referred to as “KQML/KIF Prior Art” in the

Preliminary Invalidity Contentions).

       C.      THE ’560 PATENT

               1.      IDENTIFICATION ON CLAIM-BY-CLAIM BASES OF
                       INVALIDITY

       Amazon identifies, on a claim-by-claim basis, their contention of whether each asserted

claim of the Asserted Patents is invalidated under 35 U.S.C. § 102 and/or 103.

 Patent             Claim     Identification of invalidity
 ’560 Patent        1         This claim is invalid under 35 U.S.C. § 102 and/or §103.
                    20        This claim is invalid under 35 U.S.C. § 102 and/or §103.
                    22        This claim is invalid under 35 U.S.C. § 102 and/or §103.
                    26        This claim is invalid under 35 U.S.C. § 102 and/or §103.
                    28        This claim is invalid under 35 U.S.C. § 102 and/or §103.
                    29        This claim is invalid under 35 U.S.C. § 102 and/or §103.
                    34        This claim is invalid under 35 U.S.C. § 102 and/or §103.
                    45        This claim is invalid under 35 U.S.C. § 102 and/or §103.
                    50        This claim is invalid under 35 U.S.C. § 102 and/or §103.

               2.      IDENTIFICATION OF ANTICIPATING PRIOR ART

       Prior art references anticipating one or more of the Asserted Claims are listed in the tables

below. The attached claim chart in Exhibit C-26 demonstrates where each limitation of the

anticipated claims is found in certain of the references listed below, either expressly or inherently

in the larger context of the passage, or inherently as the reference as a whole is understood by a




                                                 16
person having ordinary skill in the art. The following patents and publications are prior art under

at least 35 U.S.C. §§ 102(a), (b), or (e).

                         a.     Prior Art Publications That Anticipate the Asserted Claims of
                                the ’560 Patent

                 Title                         Date of        Author/Publisher          Short Cite
                                             Publication
 RETSINA System21                            1994-1997         Carnegie Mellon          “RETSINA
                                                                  University             System”
 Distributed Intelligent Agents              December         Katia Sycara, et al.      “Sycara 2”
                                              199622

                         b.     Prior Art Systems/Services That Anticipate the Asserted
                                Claims of the ’560 Patent

     System/Service           Relevant Dates          Persons/Entities               Short Cite
                                                   Involved in Prior Use,
                                                   Sale, and/or Offers for
                                                             Sale
 RETSINA System                 1994-1997         Carnegie Mellon               RETSINA System
                                                  University designed,
                                                  developed, used,
                                                  advertised, published,
                                                  and also offered for sale

21
   Upon information and belief, the public disclosures and demonstrations of the RETSINA
    System and various implementations of the RETSINA System between the years 1994-1997
    includes, but is not limited to: (1) Katia Sycara et al., “Distributed Intelligent Agents”
    (December 1996), available at https://www.cs.cmu.edu/~softagents/papers/ieee-
    agents96.pdf; (2) Katia Sycara et al., “Coordination of Multiple Intelligent Software
    Agents,” (1995), available at https://www.cs.cmu.edu/~softagents/papers/ijcis-pleiades.pdf;
    (3) Keith Decker et al., “Middle-Agents for the Internet” (1997), available at
    http://www.cs.cmu.edu/~softagents/papers/ijcai97-final.pdf; (4) Mike Williamson, et al.,
    “Unified Information and Control Flow in Hierarchical Task Networks” (1996), available at
    https://www.cs.cmu.edu/~softagents/papers/provisions.pdf; (5) Mike Williamson et al.,
    “Executing Decision-theoretic Plans in Multi-agent Environments” (1996), available at
    https://www.aaai.org/Papers/Symposia/Fall/1996/FS-96-01/FS96-01-026.pdf; and (6) the
    RETSINA publications identified in Exhibits A-22, B-22, C-22 and D of Defendant’s
    Preliminary Infringement Contentions. Additionally, the RETSINA demonstrations
    produced together with these Second Supplemental Invalidity contentions further
    demonstrate the and public availability of the RETSINA system.
22
   Upon information and belief, this paper was published in IEEE Intelligent Systems, volume
    11, no. 6, pp. 36-46 in December 1996 and is publicly available on Carnegie Mellon
    University’s website (available at https://www.cs.cmu.edu/~softagents/papers/ieee-
    agents96.pdf).

                                                   17
       System/Service        Relevant Dates         Persons/Entities               Short Cite
                                                 Involved in Prior Use,
                                                 Sale, and/or Offers for
                                                           Sale
                                                and/or sold to its
                                                customers this system as
                                                evidenced at least by the
                                                documents identified
                                                herein.


                 3.     IDENTIFICATION OF INVALIDITY DUE TO OBVIOUSNESS

                        a.     Obviousness Combinations

         The attached claim charts in Exhibits C-23 and C-26, in combination with the claim chart

of Exhibit C-X from the Preliminary Invalidity Contentions demonstrate that each prior art

reference disclosed in the preceding sections, either alone or in combination with other prior art,

or in combination with the knowledge of one skilled in the art, also renders the Asserted Claims

invalid as obvious. Furthermore, Amazon identifies at least the following additional prior art

references that either alone or in combination with any of the anticipatory prior art references

(identified above), the knowledge of a person having ordinary skill in the art, and/or other prior art

renders the Asserted Claims invalid as obvious under 35 U.S.C. § 103:

                        b.     Additional Prior Art Publications That Render Obvious the
                               Asserted Claims of the ’560 Patent

 Title                                 Date of          Author/Publisher            Short Cite
                                     Publication
 RETSINA System                      1994-1997          Carnegie Mellon             “RETSINA
                                                           University                System”
 Distributed Intelligent Agents       December         Katia Sycara, et al.         “Sycara 2”
                                        1996
 Middle-Agents for the Internet        199723          Keith Decker, et al.         “Decker 3”



23
     Upon information and belief, this paper was presented in the Proceedings of the Fifteenth
      International Joint Conference on Artificial Intelligence in 1997 and is available at
      http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.421.8870&rep=rep1&type=pdf.

                                                 18
 Title                               Date of          Author/Publisher           Short Cite
                                   Publication
 Designing a Multi-Agent             199724           Keith Decker, et al.      “Decker 4”
 Portfolio Management System
 Matchmaking and Brokering            199625         Keith Decker, et al.       “Decker 5”
 Unified Information and              199626         Mike Williamson, et       “Williamson”
 Control Flow in Hierarchical                               al.
 Task Networks
 Executing Decision-theoretic         199627         Mike Williamson, et       “Williamson 2”
 Plans in Multi-agent                                       al.
 Environments
 Specification of the KQML            199328           Tim Finin, et al.       “KQML 1993”
 Agent-Communication
 Language
 A Proposal for a new KQML            199729         Yannis Labrou, et al.     “KQML 1997”
 Specification

                      c.     Additional Prior Art Systems/Services That Render Obvious
                             the Asserted Claims of the ’560 Patent

     System/Service        Relevant Dates          Persons/Entities            Short Cite
                                                Involved in Prior Use,
                                                Sale, and/or Offers for
                                                          Sale
 RETSINA System              1994-1997         Carnegie Mellon               RETSINA System
                                               University designed,
                                               developed, used,
                                               advertised, published,
                                               and also offered for sale
                                               and/or sold to its
                                               customers this system as


24
   Upon information and belief, this paper was presented in the Proceedings of AAAI-96 and is
    available at https://www.aaai.org/Papers/Workshops/1996/WS-96-06/WS96-06-004.pdf.
25
   Upon information and belief, this paper was published in 1996 and is available at
    https://www.cs.cmu.edu/~softagents/papers/icmas96-matchbroker.pdf.
26
   Upon information and belief, this paper was presented in the Proceedings of the AAAI-96
    Workshop on Theories of Planning, Action, and Control in 1996 and is available at
    https://www.cs.cmu.edu/~softagents/papers/provisions.pdf.
27
   Upon information and belief, this paper was presented in the Proceedings of the AAAI-96
    Workshop on Theories of Planning, Action, and Control in 1996 and is available at
    https://www.aaai.org/Papers/Symposia/Fall/1996/FS-96-01/FS96-01-026.pdf.
28
   Upon information and belief, this KQML specification was published in 1993 and is available
    at https://www.csee.umbc.edu/csee/research/kqml/papers/kqmlspec.pdf.
29
   Upon information and belief, this KQML specification was published in 1997 and is available
    at https://www.csee.umbc.edu/csee/research/kqml/papers/kqml97.pdf.

                                                19
       System/Service        Relevant Dates         Persons/Entities               Short Cite
                                                 Involved in Prior Use,
                                                 Sale, and/or Offers for
                                                          Sale
                                                evidenced at least by the
                                                documents identified
                                                herein.


                        d.     Motivation for Combining Identified Combinations of Prior
                               Art

        The combinations of references provided in the accompanying prior art reference charts in

Exhibits C-23 and C-26, in combination with the claim chart of Exhibit C-X from the Preliminary

Invalidity Contentions are exemplary and are not intended to be exhaustive. Amazon incorporates

by reference the reservation of rights, legal standard, and motivation to combine set forth in Section

II.A.3.e. of the Preliminary Invalidity Contentions, as though fully set forth herein.           The

motivations to combine such references identified in Section II.A.3.e of the Preliminary Invalidity

Contentions are equally applicable to the prior art identified above, and are incorporated by

reference as though fully set forth herein. In particular, RETSINA system, Sycara 2, Decker 3,

Decker 4, Decker 5, Williamson, Williamson 2, KQML 93, and KQML 97 are references related

to the KQML and KIF software agent architecture (referred to as “KQML/KIF Prior Art” in the

Preliminary Invalidity Contentions).


III.    INVALIDITY CHARTS

        Invalidity charts for each item of prior art are attached to these contentions as Exhibits A–

C. These invalidity charts identify where specifically in each alleged item of prior art each element

of each Asserted Claim is found. While each element of each Asserted Claim is found in each item

of prior art in multiple locations, the attached charts provide examples of citations sufficient to

identify at least one such location where each claim limitation is found in each item of prior art.



                                                 20
Each item of prior art, however, discloses each claim limitation as a whole and specific citations

are only exemplary. Accordingly, Amazon and its expert(s) may rely on uncited portions of the

prior art references as the citations must be interpreted in light of the entire disclosure of each

reference.

       In addition, because persons of skill in the art generally would appreciate an item of prior

art in the context of other publications, literature, products, and understanding, Amazon and its

expert(s) may rely on other publications and expert testimony as aids in understanding and

interpreting the cited portions, for providing context to the cited portions, and as additional

evidence that the prior art discloses a claimed feature. Amazon may establish what was known to

a person having ordinary skill in the art through other publications, products, and/or testimony,

and reserve their right to rely on cited and uncited portions of the prior art references, other

publications, and/or testimony to establish that a person of skill in the art would have been

motivated to combine the references rendering the claims obvious.

       Amazon may modify, amend, and/or change its interpretation of the prior art as

constructions of the claim limitations may be provided by the Court, based on additional analysis

by Amazon’s expert(s), and/or based on other circumstances that may affect the meaning or

application of the claims.

       The references discussed in the claim charts in Exhibits A–C, or elsewhere identified, may

disclose the elements of the Asserted Claims explicitly and/or inherently, and/or they may be relied

upon to show the state of the art in the relevant timeframe.          The suggested obviousness

combinations are provided in the alternative to Amazon’s anticipation contentions and are not to

be construed to suggest that any reference included in the combinations is not itself anticipatory.




                                                21
IV.    ADDITIONAL PRIOR ART

       In addition to the prior art references charted, Exhibit D identifies additional prior art

references that disclose or describe the general state of the art and knowledge of one skilled in the

art at the time of the purported inventions and the filings of the Asserted Patents. These references

may be used to show the state of the art and/or may be used as supporting references in an

obviousness combination depending on how the Asserted Claims are ultimately construed by the

Court. Exhibit E is incorporated here by reference from the First Supplemental Invalidity

Contentions.

       Amazon also incorporates here by reference, whether or not cited in Exhibit D, all prior art

cited in the Asserted Patents and all prior art cited in the prosecution histories of the Asserted

Patents, reexaminations, inter partes or covered business method patent review proceedings, and

any foreign counterparts.

V.     DOCUMENT PRODUCTION

       Amazon has produced a copy of each asserted prior art reference identified herein that is

not in the file histories of the Asserted Patents or that has not already been disclosed.




                                                 22
          TABLE OF EXHIBITS

Exhibit                         Description
  A       Second Supplemental Invalidity Charts for the ’115 patent
  B       Second Supplemental Invalidity Charts for the ’128 patent
  C       Second Supplemental Invalidity Charts for the ’560 patent
  D           Prior Art Reflecting the General State of the Art
  E         File paths from SRI’s September 4, 2019 production




                    23
Dated: August 21, 2020    Respectfully submitted,

                          /s/ Andrew C. Mayo______
Of Counsel:
                          Steven J. Balick (#2114)
J. David Hadden           Andrew C. Mayo (#5207)
Saina S. Shamilov         ASHBY & GEDDES, P.A.
Todd R. Gregorian         500 Delaware Avenue, 8th Floor
Ravi R. Ranganath         P.O. Box 1150
Vigen Salmastlian         Telephone: (302) 654-1888
FENWICK & WEST LLP        Email: sbalick@ashby-geddes.com
801 California Street     Email: amayo@ashby-geddes.com
Mountain View, CA 94041
650.988.8500              Counsel for Defendants Amazon.com, Inc.
                          and Amazon Digital Services, LLC.




                          24
